                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

DANIEL AND NATALIE DIEDRICH,

   Plaintiffs,
                                                        Case No. 17-cv-1104
   v.
                                                        Hon. Magistrate William E. Duffin
OCWEN LOAN SERVICING, LLC,

                 Defendant.


     DEFENDANT’S EVIDENTIARY OBJECTIONS TO SECOND DECLARATION
         OF ATTORNEY BRIANE F. PAGEL PURSUANT TO RULE 56(c)(2)

        Defendant Ocwen Loan Servicing, LLC (“Defendant” or “Ocwen”), by and through its

undersigned counsel, and for its Evidentiary Objections to the Second Declaration of Attorney

Briane F. Pagel (ECF 58) pursuant to Federal Rule of Civil Procedure 56(c)(2) states:

                                           INTRODUCTION

        Federal Rule of Civil Procedure 56(c)(2) provides:

                 (2) Objection That a Fact Is Not Supported by Admissible Evidence. A
                 party may object that the material cited to support or dispute a fact cannot
                 be presented in a form that would be admissible in evidence.

Fed. R. Civ. P. 56(c)(2).

        Briane F. Pagel, counsel for Plaintiffs Daniel and Natalie Diedrich (“Plaintiffs”),

submitted a Second Declaration in Support of Plaintiffs’ Motion for Summary Judgment and

Brief in Support (“Motion”) in this cause, which attaches two documents. The following are

Ocwen’s objections to the Second Declaration. Ocwen reserves the right to assert additional

objections should this case go to trial.




         Case 2:17-cv-01104-WED Filed 02/21/20 Page 1 of 4 Document 60
                                             OBJECTIONS

¶1(g). The deposition of Mr. [sic] Blanchard of Ocwen Loan Servicing, taken in Diedrich I.

        RESPONSE: Objection. An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant or declarant is competent to testify on the matters

stated. Fed. R. Civ. P. 56. Affidavits of attorneys such who lack personal knowledge of

information related in supporting documentation are not entitled to consideration on

a summary judgment motion. See, e.g., Green v. Am. Fed'n of Teachers/Illinois Fed'n of

Teachers Local 604, No. 12 CV 1162, 2015 WL 1509776, at *3 (N.D. Ill. Mar. 30, 2015); In

re Lake Country Investments, 255 B.R. 588, 595 (Bankr. D. Idaho 2000), citing Sellers v.

M.C. Floor Crafters, Inc., 842 F.2d 639, 643 (2d Cir.1988); Roloff v. Sullivan, 772 F.Supp.

1083, 1088–89 (N.D.Ind.1991). Mr. Pagel lacks personal knowledge regarding the

statements made by Ms. Blanchard in her deposition. Fed. R. Evid. 602; Holloway v. Soo

Line R.R. Co., No. 16 CV 9191, 2018 WL 488259, at *2 (N.D. Ill. Jan. 19, 2018), aff'd, 916

F.3d 641 (7th Cir. 2019). Objecting further, Ms. Blanchard’s deposition testimony cannot

be considered under Federal Rule of Civil Procedure 32(a)(8)1 because the subject matter

of Blanchard’s testimony in the first lawsuit filed by Plaintiffs (“Diedrich I”) involves a

different purported QWR, and Ocwen’s response thereto.




1
  Rule 32(a)(8) provides: “A deposition lawfully taken and, if required, filed in any federal- or state-court
action may be used in a later action involving the same subject matter between the same parties, or their
representatives or successors in interest, to the same extent as if taken in the later action. A deposition
previously taken may also be used as allowed by the Federal Rules of Evidence.” Fed. R. Civ. P. 32(a)(8).


                                                     2

          Case 2:17-cv-01104-WED Filed 02/21/20 Page 2 of 4 Document 60
¶1(h). A copy of the complaint filed by the Consumer Financial Protection Bureau against
       Ocwen Loan Servicing in case 17 CV 80495, UDSC S. Dist. Florida, West Palm Beach
       Division.

       RESPONSE: Objection. An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant or declarant is competent to testify on the matters

stated. Fed. R. Civ. P. 56. Affidavits of attorneys such who lack personal knowledge of

information related in supporting documentation are not entitled to consideration on

a summary judgment motion. Green, 2015 WL 1509776, at *3; In re Lake Country

Investments, 255 B.R. at 595. Mr. Pagel lacks personal knowledge regarding the contents of

the referenced CFPB complaint. Fed. R. Evid. 602; Holloway, No. 2018 WL 488259, at *2.

Objecting further, the copy of the referenced CFPB complaint constitutes hearsay, Fed. R.

Evid. §§ 801-802, and is irrelevant based on the claims in this lawsuit. Fed. R. Evid. § 402.

Defendant further objects based on lack of authentication. Fed. R. Evid. 901.


Dated: February 21, 2020                     Respectfully submitted,

                                              /s/ Robert W. Brunner
                                             Jena M. Valdetero (IL #6290948)
                                             Robert W. Brunner (IL #6203884)
                                             BRYAN CAVE LEIGHTON PAISNER LLP
                                             161 North Clark Street, Suite 4300
                                             Chicago, Illinois 60601
                                             (312) 602-5000
                                             jena.valdetero@bclplaw.com
                                             robert.brunner@bclplaw.com
                                             Attorneys for Ocwen Loan Servicing, LLC




                                             3

        Case 2:17-cv-01104-WED Filed 02/21/20 Page 3 of 4 Document 60
                                  CERTIFICATE OF SERVICE

          The undersigned counsel for Defendant certifies that on February 21, 2020, the foregoing

document was electronically filed and served via the Court’s CM/ECF system on all counsel of

record.


                                              /s/ Robert W. Brunner




                                                 4

           Case 2:17-cv-01104-WED Filed 02/21/20 Page 4 of 4 Document 60
